

117 HRES 431 IH: Condemning the statements of Representative Pramila Jayapal of Washington.
U.S. House of Representatives
2021-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 431IN THE HOUSE OF REPRESENTATIVESMay 21, 2021Mr. Reschenthaler submitted the following resolution; which was referred to the Committee on Ethics, and in addition to the Committees on Foreign Affairs, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCondemning the statements of Representative Pramila Jayapal of Washington.Whereas, on October 8, 1997, Hamas was designated as a foreign terrorist organization by the United States Government and actively seeks the destruction of the State of Israel, uses Palestinians as human shields, and is responsible for the humanitarian crisis in the Gaza Strip;Whereas, on May 10, 2021, Hamas, an Iranian-backed terrorist organization, fired approximately 150 rockets from the Gaza Strip targeting the State of Israel; Whereas Israel has a right of self-defense against radical Islamic terrorism;Whereas, on May 20, 2021, Representative Pramila Jayapal of Washington stated on CNN, Well, we condemn Hamas’ firing of those rockets, but I think you have to look at what prompted even that behavior.;Whereas Representative Pramila Jayapal further stated, this has been a pattern of action from Israel that frankly has taken away the idea even of a two-state solution, and has led to increased hopelessness from the Palestinian people.;Whereas Representative Pramila Jayapal said I think what Hamas has done is—obviously we condemn that—but we have to look at the power balance here, or imbalance as it were, and we have to put more responsibility on Israel in maintaining peace in the region.;Whereas blaming Israel for Hamas rocket attacks and justifying terrorism is a form of anti-Semitic speech; andWhereas spreading hateful misinformation about the State of Israel feeds anti-Semitism against Jewish people at home and abroad: Now, therefore, be itThat the House of Representatives—(1)condemns the statements of Representative Pramila Jayapal of Washington;(2)condemns anti-Semitic hate speech; and(3)reaffirms its commitment to the State of Israel and supports its right of self-defense.